



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Renwick, 2014 ONCA 787

DATE: 20141106

DOCKET: C58433

Weiler, Gillese and MacFarland JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Tyler Lennox Renwick

Appellant

Tyler Lennox Renwick, acting in person

Apple Newton-Smith, for the appellant

Jennifer Mannen, for the respondent

Heard and released orally: November 5, 2014

On appeal from the sentence imposed on January 27, 2014
    by Justice Steve A. Coroza of the Superior Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

Following a nineteen day trial by judge alone, the appellant was
    convicted of the following offences, most of which arose out of a home
    invasion: forcible confinement (x4), assault with a weapon (x4), pointing a
    firearm (x2), possession of weapon for dangerous purpose, discharge of a
    firearm, possession of a loaded prohibited firearm, being unlawfully in a
    dwelling house, possession of a firearm knowing the serial number was removed,
    unlicensed possession of a prohibited firearm, possession of a prohibited
    firearm with readily accessible ammunition, careless storage of ammunition,
    extortion, and possession of cocaine.

[2]

He received a global sentence of 14 years, less 2136 days credit for pre­sentence
    custody (1424 days credited at 1=1.5), for an effective sentence of eight years,
    one month and 24 days.

[3]

The appellant has abandoned his appeal against conviction. This is an
    appeal as to sentence only.

[4]

The appellants submission is that his sentence of 12 years for the home
    invasion offences plus two years consecutive for the AK 47 found in the attic
    of his home resulted in a total sentence that was crushing and demonstrably unfit.
    The appellant submits that a sentence such as that suggested by counsel at
    trial, of eight to nine years less pre-sentence custody, was appropriate,
    having regard to his age, 21, his minor prior criminal record, and the fact
    that, since being taken into custody he has been doing everything to
    rehabilitate himself. He has been taking courses to overcome his alcohol
    problem, violence prevention courses, CPR and other courses.

[5]

The trial judge was alive to the efforts the appellant was making to
    rehabilitate himself, his young age, and minor record. The appellant used a
    loaded weapon during the home invasion to terrorize and beat the members of the
    family. He held a loaded gun to the head of the 10 year old daughter,
    threatened to kill her, dragged and beat the eight year old son down the stairs
    by his hair, and when the complainant escaped on more than one occasion, he was
    followed and dragged back into the home and beaten further. During the course
    of events in the home the appellant discharged the gun.

[6]

Having regard to the fact that the home invasion was for the purpose of
    terrorizing the complainant and his family, the gratuitous physical and
    permanent psychological damage the appellant inflicted, and the fact that
    afterwards he gloated about what he had done by sending a text, the sentence
    was not unfit. The trial judge made no error in principle and the sentence was
    within the range even having regard to the appellants relatively minor
    criminal record and youth. Accordingly, while leave to appeal sentence is
    granted the appeal as to sentence is dismissed.

K.M.
    Weiler J.A.

E.E.
    Gillese J.A.

J.
    MacFarland J.A.


